                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
BGK:TRP                                           271 Cadman Plaza East
F. #2017R01840                                    Brooklyn, New York 11201



                                                  September 7, 2021

By ECF

The Honorable Nicholas G. Garaufis
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:      United States v. Nancy Salzman
                       Criminal Docket No. 18-204 (S-1) (NGG)

Dear Judge Garaufis:

              Enclosed please find a proposed Final Order of Forfeiture as to the defendant,
Nancy Salzman, in the above-captioned case. The government respectfully requests that the
Court “so order” the Final Order of Forfeiture in accordance with Fed. R. Crim. P. 32.2
(b)(4)(A) and (B), that it be orally pronounced as part of the Court’s sentencing of the
defendant, and attached to the Judgment of Conviction.

              Thank you for Your Honor’s consideration of this request.

                                                  Respectfully submitted,

                                                  JACQUELYN M. KASULIS
                                                  Acting United States Attorney

                                           By:    /s/ Tanisha R. Payne
                                                  Tanisha R. Payne
                                                  Assistant U.S. Attorney
                                                  718-254-6358

Encl. Final Order of Forfeiture
cc:   Counsel of Record (by ECF)
